DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
3.	This action is responsive to the Amendment filed on October 12, 2021, provided in the rejection of all previous pending claims 1, 3, 5-14, 16, 20, 22, 24, 36, and 47-50.
	Claims 1, 3, 5-9, 11, 12, 14, 20, and 36 have been amended.
	No claims have been newly added nor cancelled.
Thus, claims 1, 3, 5-14, 16, 20, 22, 24, 36, and 47-50 are pending for examination.
Allowable Subject Matter
4.	Claims 1, 3, 5-14, 16, 20, 22, 24, 36, and 47-50 are allowed, which re-number as 1-21.
5.	The following is an Examiner’s statement of reasons for allowance: 
	The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…generating, by executing an instruction with the at least one processor, a first recommended software component based on the current state of the function using a sequence-to-sequence model, the network reachable 
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1, 3, 5-14, 16, 20, 22, 24, 36, and 47-50 are in condition for allowance.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/MARINA LEE/Primary Examiner, Art Unit 2192